TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-06-00412-CV


Constable Gary Griffin, Williamson County Precinct 1, Appellant

v.

Lisa Birkman, County Commissioner Precinct 1; Greg Boatright, County Commissioner
Precinct 2; S. Thomas McDaniel, County Commissioner Precinct 3 (Deceased); Frankie
Limmer, County Commissioner Precinct 4; and John Doerfler, County Judge, Appellees




FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
NO. 05-1039-C368, HONORABLE JAMES F. CLAWSON JR., JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	Appellees (Lisa Birkman, County Commissioner Precinct 1; Greg Boatright, County
Commissioner Precinct 2; S. Thomas McDaniel, County Commissioner Precinct 3 (Deceased);
Frankie Limmer, County Commissioner Precinct 4; and John Doerfler, County Judge) have filed an
unopposed motion to seal portions of the trial and appellate record, urging that the documents at
issue contain confidential information about mental health patients.  See Tex. Family Code Ann.
§ 58.007(c) (West 2002); Tex. Gov't Code Ann. § 552.101 (West 2004); Tex. Health & Safety Code
Ann. § 611.002 (West 2003); Tex. R. Evid. 510. 
	The documents were not sealed in the district court, and there is no indication in the
record before us that any party requested that the district court seal portions of the record.  Therefore,
to permit full consideration of the competing public policy interests implicit in the procedural
requirements of Texas Rule of Civil Procedure 76a, we temporarily abate this appeal and remand
the question of whether any portion of the record should be sealed to the district court for thirty days
from the date of this opinion so that there can be a hearing on the motion to seal before the district
court.  See Tex. R. Civ. P. 76a. 
	We will temporarily seal the portions of the appellate record at issue, pending an
order from the district court and a motion to reinstate in this Court.  Specifically, during this thirty
day period we will temporarily seal pages 271-72, 275-76, 281-82, 284-85, 290-91, 293-94, 297-98,
303-06, 309-10, and 318 in the clerk's record on appeal, as well as tab 7a of the appendix to
appellant's brief.



  
 
					W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Smith and Waldrop

Filed:   November 16, 2006